DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment, filed 1/19/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claim 1 and the cancellation of claim 10.  Claims 1-9, 11 and 13-14 remain pending in the instant application.
Response to Arguments
In response to Applicant’s amendments to claim 1, the claims has withdrawn the prior art rejection of record.  Applicant's arguments filed 1/19/2022 have been fully considered but they are directed to claim amendments and therefore deemed moot and addressed in the rejection that follows.  
Terminal Disclaimer
The terminal disclaimer filed on 1/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/999,186 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Obvious double patenting rejection over said application is therefore withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 1-9, 11 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Komatsu et al. (US 6,677,058) in view of Riemer et al. (US 2009/0098295) Burke (US4,165,401) and Rossi et al. (US3,845,540).
Komatsu is directed to a method of forming a coating of Al-Zn-Si-Mg alloy on a steel strip by hot dip coating of steel strip into a bath of molten metal alloy comprising Al (4 to 15%), Si (0.002-0.05%), Mg (1-4%) and balance Zn and forming what can reasonably be considered an Al-Zn-Si-Mg layer on the exposed of the steel strip (column 3, lines 15-35) due to the presence of these materials in the bath as claimed and coating.   As for the claimed amounts, the prior art discloses ranges that overlap the claimed ranges and therefore make obvious the claimed molten ally bath.    
Komatsu does not specifically teach that a native oxide layer is formed on the metal alloy coating surface, however a native oxide layer would necessarily form since the coating and subsequent cooling and heating steps of Komatsu take place in air (see e.g. air jet cooler Example 1) do not take place in reducing or inert atmosphere and thus they occur in an atmospheric oxygen-containing environment.    Komatsu also explicitly disclose the presence of the a readily oxidizing element so as to migrate to the outermost surface during the solidification process or even after the solidification process and such readily oxidizes and has a very powerful affinity for oxygen and stabilizing effect on Al Oxide, and therefore further supports the presence of the native oxide during the solidification (abstract, “stabilize the oxidation state of the plating surface layer Al and Mg”, column 5, lines 20-50).  This native oxide 
Komatsu additionally teaches a step of cooling with cooling water after the coating step, conditioning the surface of the cooled coated strip with a layer in a roller section (see Figure 1 and accompanying text, paragraph bridging column 3-4), passivating the surface of the conditioned strip to provide a resistance to wet storage and early dulling by passivation in a passivation section (see Figure 1 and accompanying text, paragraph bridging column 3-4, see also substantial prevention of “surface luster degradation”, i.e. early dulling at column 4, lines 55-68, Example 4 as it relates to the passivation treatment).  As for the “resistance to wet storage”, the examiner notes that such a claim requirement is a result of process steps and therefore the prior art that discloses the same process steps would result in some degree of resistance to wet storage as claimed.  In other words, Komatsu discloses corrosion protection and therefore would include at least some “resistance” to wet storage due to the presence of the corrosion protection layers.
As discussed above, Komatsu discloses the cooling process with water and controlling the temperature; however fails to disclose the claimed particulars of a water cooling process.  Riemer et al. is cited for its teachings of a method of forming a coating of a zinc alloy (see claim 1) on a steel strip to form a metal alloy coated steel strip (paragraphs [0010] and [0027)) and forming a zinc alloy coating on exposed surfaces of the steel strip.  Riemer et al. teaches that a native oxide layer forms on the strip after metal coating (paragraph [0010]).  Riemer et al. teaches the desire to leave the native oxide layer intact by using a water-based cooling process 
With respect to the limitation in claim 1 that the pH of cooling water be in the range of 5-9, as well as dependent claims 3-5, it is noted that Riemer et al. teaches that the pH of the cooling water should be in the range of 5-12.5 (paragraph [0022]), which encompasses the claimed range.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of Riemer et al.’s pH range that corresponds to the claimed range.  In re Malagari, 184 USPQ 549 (CCPA 1974).  
With respect to the limitation in claim 1 that the temperature of the cooling water is in the range of 25-80 C, as well as dependent claims 6-9, Riemer et al. teaches that the temperature of the cooling water should be less than 42 degrees C (paragraph [0016]).  It is noted that overlapping ranges are prima facie evidence of obviousness.  It would have been In re Malagari, 184 USPQ 549 (CCPA 1974). 
As for the continuous monitoring the pH of the cooling water and temperature of the cooling water, the examiner notes that Riemer discloses obtaining the optimum pH value and discloses using a water based dip bath as the coolant and the temperature of the coolant is optimized, not too high, and preferably less than 42C.  Therefore, Riemer explicitly discloses the desirability to control the pH and temperature of the cooling water; however, fails to disclose continuously monitoring the pH and temperature.  However, Burke also teaching of a cooling water dip after zinc galvanization (abstract) and discloses controlling the cooling water conditions, including pH, using water monitor responsive to pH, and thus would reasonably suggest the desirability to continuously monitor the pH of the water to control the cooling water conditions (column 3, lines 15-50).  As for monitoring the temperature, the examiner notes that Riemer specifically discloses the cooling water should remain under 42C and therefore it would have been obvious to one of ordinary skill in eth art to have continuously monitored the temperature so as to maintain the cooling water temperature in the desired temperature range (i.e. cooling water by nature will necessarily take heat from substrate and thus will require active control to maintain the cooling ability).  Burke discloses the addition of fresh cooling water as required by the claims, which would necessarily control the temperature of the cooling water.
Additionally, Rossi et al. discloses a method for zinc galvanization of steel and discloses that a water cooling step includes a temperature that overlaps that as claimed and taught by 
While only optionally required by the claims (i.e. adding acid is not required by the claimed because the claims required “controlling one or more than one of pH of cooling water . . . temperature of cooling water”), Riemer et al. teaches that the pH may be adjusted by the addition of buffering ions.  While Riemer et al. does not specifically teach adding an acid to achieve the optimum pH value, it would have been obvious to one having ordinary skill in the art to have added an acid as the ionic buffering substance in the case that a lower pH is needed to achieve a pH in the disclosed range since acids are well known ionic species used to lower pH of a solution.
As to claim 2, Komatsu disclose a passivation solution (see Example 4).  Additionally, Riemer et al. teaches that the formation of the native oxide layer passivates the surface and 
As to claim 11, Riemer et al. teaches that the final temperature of the steel sheet is preferably 20-120 C (paragraph [0017]).  Komatsu discloses cooling to less than 70C (Example 1) and discloses 30C at end of water quench (Table 2).  It would have been obvious to one having ordinary skill in the art to have selected the portion of Riemer et al.’s final sheet temperature range that corresponds to the claimed range because overlapping ranges are prima facie evidence of obviousness.
As to claim 13, the method of Komatsu in view of Riemer et al. would necessarily result in a metal alloy coated steel strip having a native oxide layer thereon.
As to claim 14, it is known that a native oxide layer forms oxides of each of the elements of the alloy coating on which it is formed, which would include Mg oxide and Al oxide and the other elements of the Al-Zn-Si-Mg coating of Komatsu.  Komatsu also explicitly disclose the presence of the a readily oxidizing element so as to migrate to the outermost surface during the solidification process or even after the solidification process and such readily oxidizes and has a very powerful affinity for oxygen and stabilizing effect on Al Oxide, and therefore further supports the presence of the native oxide during the solidification (abstract, “stabilize the oxidation state of the plating surface layer Al and Mg”, column 5, lines 20-50)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718